             Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 1 of 20



                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION



BRYAN EUWER,                     §
         Plaintiff               §
                                 §
v.                               §                   Civil No. 1:21-cv-00372-RP
                                 §
                                 §
THE CINCINNATI INSURANCE COMPAN'i§
and THE CINCINNATI CASUALTY      §
COMPANY,                         §
           Defendants            §


                  BRYAN EUWER'S DEMAND FOR JURY TRIAL


TO THE HONORABLE ROBERT PITMAN , UNITED STATES DISTRICT JUDGE:

        Comes now Bryan Euwer, doing business as Euwer & Associates , ("Euwer"),

designated by Defendants as Plaintiff, and , pursuant to Fed . R. Civ. P. 38 , demands a trial

by jury in this action of all issues triable by jury in this matter.

                         Statement of Facts and Procedural Status

        1.      The Removing Parties, The Cincinnati Insurance Company and The

Cincinnati Casualty Company (collectively "Cincinnati"), filed their Notice of Removal (See

Document 1) in this case on April 29 , 2021 . Euwer was served with the Notice of Removal

through the CM/ECF system on that date.

       2.       This Demand for Jury Trial is filed and serve within 14 days after Euwer was

served with the Notice of Removal.




Euwer's Demand for Jury Trial                                                          Page 1
              Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 2 of 20



         3.       The Agreed Scheduling Order (a true and correct copy of which is attached

as Exhibit "A") in the state court lawsuit from which this action was removed (Cause No.

D-1-GN-19-008653 ; McCarty Family Real Estate LLC and MTDDMHL, Ltd., a limited

partnership v. Sabre Commercial, Inc. , B3 Commercial Management, LLC, Western Oaks

19 Construction, Inc., Bryan Euwer dlbla Euwer & Associates, Aircraft Mechanical dlbla

Aircraft Mechanical, and HTS, Inc.; in the 419th District Court of Travis County, Texas) had

set this case for jury trial on August 15, 2022 , or if this date is later determined to be a non-

jury date by the 2022 jury trial calendar date, then trial will be set on a day after August 15,

2022 .

                                  Argument and Authorities

         4.      A Demand for Jury had not previously been made in the state court

proceeding because state law and procedure in this regard is similar to federal law and

procedure in that, under the law in state court at the time in effect when Cincinnati removed

this case to this Court, once the state court signed the order setting the case for a jury trial ,

it could not disregard the order and withdraw the case from the jury docket just before trial ,

even if no jury fee was paid. Mercedes-Benz Credit Corp. v. Rhyne, 925 S.W .2d 664, 666

(Tex.1996). Nor could a party to the state court lawsuit, which Cincinnati was, withdraw

a request for a jury so the case may be heard by the court, if any other party either made

a timely objection or filed its own request for a jury, thereby preventing the withdrawal.

Lambertv. Coachmen Indus., 761 S.W .2d 82 , 85 (Tex.App .-Houston [14th Dist] 1988, writ

denied). The state trial court could not have withdrawn the case from the jury docket on a

party's motion or request for withdrawal over another party's objection , even if the objecting

party did not request a jury or pay the fee , see Tex. R. Civ. P 220; In re J.N.F. , 116 S.W.3d

Euwer's Demand for Jury Trial                                                              Page 2
           Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 3 of 20



426, 434 (Tex.App .-Houston [14th Dist.] 2003 , no pet.) ; its own initiative sua sponte.

Bank ·of Houston v. White , 737 S.W .2d 387 , 388 (Tex.App.- Houston [ 14th Dist.] 1987,

orig . proceeding) . If the state court signed an order setting the case for a jury trial , even

if the order was signed by mistake, the state court could not disregard its own order and

force the parties to try the case without a jury. Mercedes-Benz Credit Corp. v. Rhyne, 925

S.W.2d 664 , 666 (Tex.1996); Texas Valley Ins. Agency v. Sweezy Constr. , Inc. , 105

S.W .3d 217 , 221 (Tex.App.Corpus Christi 2003 , no.pet.). A proper demand for a jury trial

may be withdrawn only if the parties consent. Fed . R. Civ. P 38(d) ; Bennett v. Pippin , 74

F.3d 578, 586-87 (5th Cir.1996); Fuller v. City of Oakland, 47 F.3d 1522, 1531 (9tf Cir.

1995). But see Kramer v. Banc of Am. Sec., LLC, 355 F.3d 961 , 968 (7th Cir.2004)

(consent of all parties not required to withdraw demand for jury trial that is not right under

FRCP 39) . Once a jury trial has been timely demanded , the court cannot convert it to a

bench trial on its own initiative, unless the court finds that there is no federal right to a jury

trial on some or all issues. See Fed . R. Civ. P 39(a)(2) ; Fuller, 47 F.3d at 1533. Once one

party files a demand for a jury trial , all other parties are entitled to rely on that demand for

the issues covered and do not need to file their own demands. California Scents v. Surco

Prods., F.3d 1102, 1106 (9th Cir.2005) ; Bennettv. Pippin , 74 F.3d 578,586 (5 th Cir. 1996).

                                Conclusion and Jury Demand

       Therefore, Euwer respectfully requests a jury trial on all issues.




Euwer's Demand for Jury Trial                                                              Page 3
           Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 4 of 20



                                          Respectfully submitted ,
                                          LAW OFFICE OF JIM GULEKE
                                          P.O. Box 684091
                                          807 Brazos Street, Suite 406 (78701)
                                          Austin , Texas 78768-4091
                                          (512) 347-8488 - Telephone
                                          (512) 347-8489 - Telecopier
                                          Jimguleke@Gulekelaw.com




                                            i nature of file with the U.S. District Clerk)
                                          State Bar No. 08612200
                                          Attorney for Bryan Euwer




                                CERTIFICATE OF SERVICE

               Pursuant to Fed .R.Civ.P. 5(d) and Local Rule CV-5(c) , the undersigned

certifies that on the 10th day of May, 2021 , a true and correct copy of the above and

forgoing Demand for Jury was filed with the clerk and served upon all the attorneys of

record for all of the parties in this action through the CM/ECF system .




Euwer's Demand for Jury Trial                                                          Page4
        Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 5 of 20
                                       Exhibit A               12/22/2020 6:31 PM
                                                                                Velva L. Price
                                                                               District Clerk
                                                                               Travis County
                                                                            D-1-GN-19-008653
                        CAUSE NO. D-1-GN-19-008653                          Alexus Rodriguez
McCarty Family Real Estate, LLC and    §                 In the District Court
MTDMHL, LTD, a Limited Partnership     §
                                              §
       Plaintiffs                             §
                                              §
vs.                                           §
                                              §
Sabre Commercial, Inc.                        §
                                              §
       Defendant/Third-Party Plaintiff        §
                                              §
and                                           §
                                              §         419 th Judicial District
83 Commercial Management, LLC,                §
Western Oaks 19 Construction, Inc.,           §
Brian Euwer d/b/a Euwer & Associates,         §
Aircraft Inc., d/b/a Aircraft Mechanical,    §
HTS, INC, and Agnew Associates, Inc.         §
                                             §
       Defendants                            §
                                             §
and                                          §
                                             §
Floydco, Inc. d/b/a Floyd's Glass            §
Company,        Larry Doggett d/b/a          §
Weathertex Waterproofing, Live Oak           §
Drywall & Acoustical Systems, Inc. d/b/a     §
Live Oak Construction, CD Lone Star, Inc.,   §
Petersendean Texas, Inc., Fireproof          §
Contractors, Inc., Mechanical Technical      §
Services, Inc. d/b/a Icon Plumbing, Diaz     §
Plastering, Inc., and CMC Steel              §
Fabricators, Inc., and Icon Plumbing,        §
Heating & Air, Ltd, n/k/a Original           §
Plumbing Partner Ltd.                        §
                                             §
     Defendants/Third-Party                  §          Travis County, Texas
Defendants

                              Agreed Scheduling Order


1384.71142/#1540416                      Page 1
         Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 6 of 20




       In accordance with Rule 166 of the Texas Rules of Civil Procedure, the Court
enters the following Agreed Scheduling Order to control the deadlines in this case. The
deadlines must be firm dates and not in terms of days before the trial date. All deadlines
except the Trial date, may be extended by mutual agreement of the parties. In
accordance therewith, the Court ORDERS as follows:

       March 31, 2021             Deadline to complete ADR/mediation or file motion
                                  to excuse.



       April 15, 2021             Plaintiffs must designate all testifying expert witnesses
                                  and provide written reports for retained testifying
                                  expert witnesses

                                  Plaintiffs' deadline to amend or supplement
                                  pleadings. Any responsive pleadings to Plaintiffs'
                                  amended pleadings are due on July 15, 2021 .



       July 15, 2021              Defendants must designate all testifying expert
                                  witnesses and provide written reports for retained
                                  testifying expert witnesses

                                  Defendants' deadline to amend or supplement
                                  pleadings. Any responsive pleadings to Defendants'
                                  amended pleadings are due on August 31, 2021 .



       August 31, 2021            Third - Party Defendants and all other parties must
                                  designate all testifying expert witnesses and provide
                                  written reports for retained testifying expert
                                  witnesses.

                                  Third -Party Defendants' deadline to amend or
                                  supplement pleadings. Any responsive pleadings to
                                  Third - Party Defendants' amended pleadings are due
                                  on September 15, 2021.

       July 1, 2022               All dispositive motions must be filed on or before this
                                  date.


1384.71142/# 1540416                     Page 2
         Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 7 of 20




       July 15, 2022          Deadline to complete written and oral discovery.



       July 15, 2022          "All challenges to expert witnesses shall be filed. "



       August 3, 2022         "Counsel shall exchange their lists of fact and expert
                              witnesses,     including   rebuttal   witnesses   that
                              reasonably should be anticipated, that each intends to
                              call at trial. Persons not so identified will not be
                              allowed to testify unless good cause is shown"

                              "Counsel shall exchange their lists of exhibits that
                              each reasonably anticipates will be offered in
                              evidence. Exhibits not timely listed will not be
                              admitted unless good cause is shown. Counsel should
                              stipulate insofar as possible to the authenticity and
                              admissibility of exhibits to be used at trial."

                              "Counsel shall exchange page and line references for
                              all deposition testimony to be offered in the case in
                              chief."



       August 5, 2022         "Counsel shall exchange motions in limine, which shall
                              not include the matters in the Travis County Standing
                              Order in Limine."



       August 9, 2022        "Counsel shall exchange cross -designations of page
                             and line references of all deposition testimony to be
                             used at trial. Counsel shall also provide a written
                             statement of page and line references to their
                             respective designations on which they seek a ruling
                             on any evidentiary objections, including the basis for
                             the objections. Failure to timely object will be deemed
                             a waiver of any objections."



1384.71142/ # 1540416                Page 3
         Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 8 of 20




                              "Each party shall file and serve on all other parties a
                              proposed jury charge, including questions, definitions,
                              and instructions, which shall include citations to the
                              Texas Pattern Jury Charge and other authority that
                              supports the submission ."



       August 11 , 2022       "Counsel shall provide a written statement of page
                              and line references to cross -designations on which
                              they seek a ruling on any evidentiary objections,
                              including the basis for the objections. Failure to timely
                              object will be deemed a waiver of the objection."



       August 12, 2022        "Counsel shall confer in person or by telephone, in
                              good faith, in an attempt to resolve (a) all objections
                              to deposition designations and exhibits, (b) all
                              disputed motions in limine filed by an opposing party,
                              and (c) all disputed language in the opposing party's
                              proposed jury charge. Any objections not resolved by
                              conference will be heard at the pretrial conference,
                              which is generally held on the first morning of trial. "

       TBD                    Pretrial Hearing: "At the pretrial hearing, which is
                              usually held on the first morning of trial, counsel shall
                              submit the charge to the Court electronically in Word
                              format, noting the provisions of the Pattern Jury
                              Charges that apply to each instruction and question, if
                              any. If case law supports the submission of particular
                              provisions of the charge, note that in the charge and
                              provide a copy of the case( s) with the petition history
                              noted and the material language highlighted for the
                              Court."

                              "In addition, counsel shall furnish the Court two hard
                              copies of their active trial pleadings, exhibit lists,
                              witness lists, motions in limine, and proposed orders
                              on their motions in limine."




1384.71142/ # 1540416                Page 4
         Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 9 of 20




       August 15, 2022             This case is set for jury trial on August 15, 2022, or if
                                   this date is later determined to be a non -jury date by
                                   the 2022jury trial calendar date, then trial will be set
                                   on a day after August 15, 2022.

        Those dates in August 2022 and later are conditioned upon in -person jury trials
being allowed and available. Those dates not established by the Standing Order may be
changed by Rule 11 agreement by the parties. This Scheduling Order supersedes all
prior scheduling orders and trial settings, including any different or additional deadlines
in either.

SIGN ED this 22nd day of   DECEMBER      2020.




AGREED as to form, and the following counsel hereby certify that none of the proposed
deadlines are shorter than those in the Standing Order, and that they will not modify the
dates in the Standing Order by Rule 11 agreement:



McCARTY FAMILY REAL ESTATE, LLC AND MTDMHL, LTD, A LIMITED PARTNERSHIP


ls/Sean Swords bv perm. MA.
David C. Wenholz
J. Luke Dow
Sean B. Swords
Grant J. Nicar
WENHOLZ IDow P.C.
9433 Bee Caves Road, Suite 1-200
Austin, Texas 78733
Phone: 512-478-2211
Fax:      512 -478-3625
dwenholz@wenholzdow.com
ldow@wenholzdow.com
sswords@wenholzdow.com
gnicar@wenholzdow.com



1384.71142/#1540416                       Page 5
        Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 10 of 20




AGNEW ASSOCIATES, INC. ***has not yet filed an appearance



AIRCRAFT, INC. d/b/a AIRCRAFT MECHANICAL

ls/Michael Howell bvperm. M.A.
Michael Howell
N. West Short
Jeremy Sandoval
WEST, SHORT & HOWELL, PLLC
313 West 10th Street
Georgetown, Texas 78626
512-864-3911- Phone
Howell@westshorthowell.law
short@westshorthowell.law
Sandoval@westshorthowell .law
Esmeralda@westshorthowell.law
Jessica@westshorthowell.law




B3 COMMERCIAL MANAGEMENT, LLC and WESTERN OAKS 19 CONSTRUCTION, INC.

ls/Kvle A. Zunker bvperm. MA.
Stephanie O'Rourke
Kyle A. Zunker
CORKINOS I YOUNG
10999 IH-10 West, Suite 800
San Antonio, Texas 78230
sorourke@cokinoslaw.com
kzunker@cokinoslaw.com
ssettles@cokinoslaw.com
ksonsino@cokinoslaw.com




CD LONE STAR, INC.

ls/Jeffrev D. Janota bv perm. MA.


1384.71142/#1540416                    Page 6
        Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 11 of 20




Jeffrey D. Janeta
Samantha C. Lewis
THOMPSON, COE, COUSINS & IRONS, LLP
701 Brazos, Suite 1500
Austin, Texas 78701
jjanota@thomgsoncoe.com
slewis@thomgsoncoe.com
ksu 11 iva n@thomgsoncoe.com




DEFENDANT CMC STEEL FABRICATORS, INC.


ls/Patrick Wolter bvperm. MA.
Patrick Wolter
Kristina Fernandez
DONNELL KIESCHNICK WOLTER & GAMEZ, P.C.
Tower II Suite 400
555 N. Carancahua, Suite 400
Corpus Christi, Texas 78401
gwolter@dakgc.com
kfernandez@dakgc.com
kakefilesvc@dakgc.com
arodriguez@dakgc.com
jloney@dakgc.com
dakefilesvc@dakgc.com



DIAZ PLASTERING, INC.

ls/Austin Jones bv perm. MA.
R. Chad Geisler
Austin Jones
GERMER BEAMAN & BROWN, PLLC
One Barton Skyway
1501 S Mopac Expy, Suite A -400
Austin, Texas 78746
cgeisler@germer- austin.com




1384.71142/#1540416                       Page 7
        Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 12 of 20




BRYAN EUWER d/b/a EUWER & ASSOCIATES

Isl James 0. Guleke II
James 0 . Guleke II
LAW OFFICE OFJIM GULEKE
807 Brazos Street, Suite 406
Austin, Texas 78701
jimguleke@gulekelaw.com




FLOYDCO, INC., d/b/a FLOYD'S GLASS COMPANY

/s/ Christopher W Caud,JI bv perm. MA.
David K. Loveless
Christopher W. Caudill
EGGLESTON & BRISCOE, LLP
333 Clay Street, Suite 4800
Houston, Texas 77022
dkl@egglestonbriscoe.com
chris@egglestonbriscoe.com
lmb@egglestonbriscoe.com
cc@egglestonbriscoe.com
tns@egglestonbriscoe.com



FIREPROOF CONTRACTORS, INC.

/s/Rudv Cano bv perm. MA.
Rudy Cano
TUANTON SNYDER & PARISH, P.C.
777 N. Eldridge Parkway-Ste. 450
Houston, TX 77079
rcano@tsplaw.com




HTS, INC. (HEAT TRANSFER SOLUTIONS, INC.)

/s/David J McTaggart bvperm. MA.


1384.71142/#1540416                      Page 8
         Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 13 of 20




David J. McTaggart
MEADERS   & ALFAR0 -
2 Riverway, Suite 845
Houston, Texas 77056
David.mctaggart@meaderslaw.com
efiling@meaderslaw.com
eservice@mlpllp.com
clewis@mlpllp.com
adu rbi n@meaderslaw.com
shanita.brown@meaderslaw.com
june.augustine@meaderslaw.com



DEFENDANT ICON PLUMBING, HEATING & AIR, LTD.

ls/ Matthew Amos
James D. Bertsch - SBN : 02258300
Email: james.Bertsch@tbjbs.com
Matthew Amos - SBN: 24098856
Email: matt.amos@tbjbs.com
Comerica Tower
1717 Main Street, suite 3400
Dallas, Texas 75201
214-741 - 1166 - Phone
214-259-8732 - Facsim ile



LIVE OAK DRYWALL & ACOUSTICAL SYSTEMS, INC.


JeramvM Skaggs bvperm. MA.
Jeramy "Jamy" M. Skaggs
Marcus A. Carroll
BLACK & SKAGGS, PC
103 Baylor Drive
Tyler, Texas 75703
jskaggs@blackskaggs.com
bgreen@blackskaggs.com
msandoval@blackskaggs.com




1384.71142/ # 1540416               Page 9
        Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 14 of 20




MECHANICAL TECHNICAL SERVICES, INC.

Isl Callev D. Callahan bv perm. MA.
Calley D. Callahan
KNOLLE, HOLCOMB, CALLAHAN & TAYLOR
13625 Ronald Reagan Blvd.
Building ONE, Suite 100
Cedar Park, Texas 78613
512-476- 1121 ext 2- Phone
512-476-1131 - Fax
cdc@khctlaw.com
dah@khctlaw.com




PETERSENDEAN TEXAS, INC. ** Has not yet filed appearance



DEFENDANT SABRE COMMERCIAL, INC.

/s/R. Scott Mavo bvperm. MA.
Zach T. Mayer
R. Scott Mayo
MAYER, LLP
750 N. St. Paul Street, Suite 700
Dallas, Texas 75201
214-379-6900- Phone
214-379-6939 - Fax
zmayer@mayerlIp.com
smayo@mayerllp.com
mriggins@mayerllp.com




LARRY DOGGETT d/b/a WEATHERTEX WATERPROOFING

ls/Nicholas X Knowles bvperm. MA.
C. Robert Dorsett, Jr.
Jessica A. Putonti
Nicholas X. Knowles

1384.71142/#1 540416                      Page 10
        Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 15 of 20




DORSETT, JOHNSON, SWIFT, LLP
12912 Hill Country Blvd., Suite F210
Austin, Texas 78738
eservice@dorsettjohnson.com
cbaer@dorsettjohnson.com
nknowles@dorsettjohnson.com
jputonti@dorsettjohnson.com




1384.71142/#1540416                    Page 11
                 Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 16 of 20

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules .




Envelope ID: 49188637
Status as of 12/28/2020 4:44 PM CST

Associated Case Party: McCarty Family Real Estate , LLC

 Name                BarNumber   Email                           TimestampSubmitted        Status

 David CWenholz                  dwenholz@wenholz.com            12/22/2020 6:31 :19 PM    SENT

 Sean BSwords                    ssword@wen holz .com            12/22/2020 6:31 :19 PM    SENT

 David Wenholz                   dwenholz@wenholzdow.com         12/22/2020 6:31 :19 PM    SENT

 Sean Swords                     sswords@wen holzdow.com         12/22/2020 6:31 :19 PM    SENT

 Grant J.Nicar                   gnicar@wenholzdow.com           12/22/2020 6:31 :19 PM    SENT



Associated Case Party: Sabre Commercial , Inc.

 Name             BarNumber   Email                   TimestampSubmitted        Status

 Zach Mayer                   zmayer@mayerllp.com     12/22/2020 6:31 :19 PM    SENT

 R. ScottMayo                 smayo@mayerl Ip .com    12/22/2020 6:31 :19 PM    SENT



Associated Case Party: B3 Commercial Management, LLC

 Name                  BarNumber      Email                       TimestampSubmitted        Status

 Steve Settles                        ssettles@cokinoslaw.com     12/22/2020 6:31 :19 PM    SENT

 Stephanie O'Rourke                   sorou rke@cokinoslaw.com    12/22/2020 6:31 :19 PM    SENT

 Kyle A.Zunker                        kzunker@cokinoslaw.com      12/22/2020 6:31 :19 PM    SENT



Associated Case Party: Air Craft Inc. d/b/a Air Craft Mechanical

 Name

 Esmeralda Canales-Davis

 Howell Michael

 N. WestShort
            Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 17 of 20

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed . Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 49188637
Status as of 12/28/2020 4:44 PM CST

Associated Case Party: Air Craft Inc. d/b/a Air Craft Mechanical

 Jeremy Sandoval                         sandoval@westshorthowell. law       12/22/2020 6:31 :19 PM   SENT

 Jessica Newlin                          jessica@westshorthowell.law         12/22/2020 6:31 :19 PM   SENT



Associated Case Party: HTS, Inc.

 Name                        BarNumber   Email                                 TimestampSubmitted       Status

 Meaders & Alfaro eservice               efiling@meaderslaw.com                12/22/2020 6:31 :19 PM   SENT

 Andrea Durbin                           adu rbin@meaderslaw.com               12/22/2020 6:31 :19 PM   SENT

 David J.McTaggart                       david.mctaggart@meaderslaw.com        12/22/2020 6:31 :19 PM   SENT

 Shanita Brown                           shanita.brown@meaderslaw.com          12/22/2020 6:31 :19 PM   SENT

 Brett MMoyer                            eservice@mlpllp.com                   12/22/2020 6:31 :19 PM   SENT

 Christina Minshewlewis                  clewis@mlpllp.com                     12/22/2020 6:31 :19 PM   SENT



Associated Case Party: Brian Euwer

 Name                BarNumber   Email                       TimestampSubmitted         Status

 James O.Guleke                  Jimguleke@GulekeLaw.com     12/22/2020 6:31 :19 PM     SENT



Associated Case Party: Mechanical Technical Services , Inc.

 Name                BarNumber   Email             TimestampSubmitted          Status

 Dacia AHammer                   dah@khctlaw.com    12/22/2020 6:31 :19 PM     SENT

Calley DCallahan                 cdc@khctlaw.com    12/22/2020 6:31 :19 PM     SENT



Associated Case Party: CommercialMetalsCompany
             Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 18 of 20

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 49188637
Status as of 12/28/2020 4:44 PM CST

Associated Case Party: CommercialMetalsCompany

 Name                   BarNumber   Email                    TimestampSubmitted       Status

 Patrick Wolter                     pwolter@dakpc.com        12/22/2020 6:31 :19 PM   SENT

 OAK OAK                            dakefilesvc@dakpc.com    12/22/2020 6:31 :19 PM   SENT

 Jeanne Olney                       jolney@dakpc.com         12/22/2020 6:31 :19 PM   SENT

Annette ARodriguez                  arodriguez@dakpc.com     12/22/2020 6:31 :19 PM   SENT



Associated Case Party: Floydco , Inc. dba Floyd's Glass Company

 Name                 BarNumber   Email                      TimestampSubmitted       Status

 David K.Loveless                 dkl@egglestonbriscoe.com   12/22/2020 6:31 :19 PM   SENT



Associated Case Party: Live Oak Drywall & Acoustical System

Name                  BarNumber   Email                         TimestampSubmitted       Status

BRET GREEN                        bgreen@blackskaggs.com        12/22/2020 6:31 :19 PM   SENT

Melissa Sandoval                  msandoval@blackskaggs.com     12/22/2020 6:31 :19 PM   SENT

Jeramy MSkaggs                    jskaggs@blackskaggs.com       12/22/2020 6:31 :19 PM   SENT



Case Contacts

Name

David Kloveless

Tesa Smulcer

Kerry GSonsino

Kerri-Anne Sullivan

Jeffrey Janota
             Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 19 of 20

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed . Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 49188637
Status as of 12/28/2020 4:44 PM CST

Case Contacts

 Lori Buehring                           lmb@egg lestonbriscoe.com         12/22/2020 6:31 :19 PM   SENT

 Kyle A.Zunker                           kzunker@cokinoslaw.com            12/22/2020 6:31 :19 PM   SENT

 Stephanie L.O'Rourke                    sorourke@cokinoslaw.com           12/22/2020 6:31 :19 PM   SENT

 Nick Knowles                            nknowles@dorsettjoh nson .com     12/22/2020 6:31 :19 PM   SENT

 Kristina Fernandez       24010021       kfernandez@dakpc.com              12/22/2020 6:31 :19 PM   SENT

 Dorsett Dorsett                         eservice@dorsettjoh nson .com     12/22/2020 6:31 :19 PM   SENT

 Molly Leighton                          mleighton@germer-austin .com      12/22/2020 6:31 :19 PM   SENT

 Misty Rigg ins                          mriggins@mayerllp.com             12/22/2020 6:31 :19 PM   SENT

 Jessica Putonti                         j putonti@dorsettj oh nson .com   12/22/2020 6:31 :19 PM   SENT

 Christopher Caudill                     ch ris@egg lestonbriscoe.com      12/22/2020 6:31 :19 PM   SENT

 Austin Jones                            ajones@germer-austin.com          12/22/2020 6:31 :19 PM   SENT

 Samantha Lewis                          slewis@thompsoncoe.com            12/22/2020 6:31 :19 PM   SENT

 Griselda Ruiz                           gruiz@wenholzdow.com              12/22/2020 6:31 :19 PM   SENT

 Cristina Carrigan                       cc@egglestonbriscoe .com          12/22/2020 6:31 :19 PM   SENT

 Rudy Cano                               rcano@tsplaw.com                  12/22/2020 6:31 :19 PM   SENT

 Keith Taunton                           ktaunton@tsplaw .com              12/22/2020 6:31 :19 PM   SENT

 Martha Saenz                            msaenz@tsplaw.com                 12/22/2020 6:31 :19 PM   SENT

 Michael SRobinson                       mrobinson@wenholzdow.com          12/22/2020 6:31 :19 PM   SENT



Associated Case Party: Diaz Plastering , Inc.

 Name                BarNumber   Email                            TimestampSubmitted       Status

 R. ChadGeisler                  cgeisler@germer-austin .com      12/22/2020 6:31 :19 PM   SENT

 Sydney Jarvis                   sjarvis@germer-austin .com       12/22/2020 6:31 :19 PM   SENT



Associated Case Party: Icon Plumbing Heating & Air, Ltd
            Case 1:21-cv-00372-RP Document 3 Filed 05/10/21 Page 20 of 20

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 49188637
Status as of 12/28/2020 4:44 PM CST

Associated Case Party: Icon Plumbing Heating & Air, Ltd

Name              BarNumber   Email                      TimestampSubmitted       Status
Janet Colucci                 janet.colucci@tbjbs.com    12/22/2020 6:31 :19 PM   SENT

R. Wayne Gordon               wayne.gordon@tbjbs.com     12/22/2020 6:31 :19 PM   SENT

Matt Amos                     matt.amos@tbjbs.com        12/22/2020 6:31 :19 PM   SENT

Saundra Samson                saundra.samson@tbjbs.com   12/22/2020 6:31 :19 PM   SENT

James Bertsch                 james.bertsch@tbjbs.com    12/22/2020 6:31 :19 PM   SENT

Deanna Clardy                 deanna.clardy@tbjbs .com   12/22/2020 6:31 :19 PM   SENT
